                Case 2:20-cv-00945-TLN-KJN Document 32 Filed 08/17/21 Page 1 of 3


 1   JOHN L. MARSHALL (Cal. Bar No. 145570)
     TAHOE REGIONAL PLANNING AGENCY
 2   128 Market Street
     Stateline Nevada, 89449
 3   Tel: (775) 303-4882
     jmarshall@trpa.gov
 4
     MARSHA A. BURCH (Cal. Bar No. 170298)
 5   LAW OFFICE OF MARSHA A. BURCH
     131 S. Auburn Street
 6   Grass Valley, CA 95945
     Tel: (530) 272-8411
     mburchlaw@gmail.com
 7
     Attorneys for Plaintiff
 8   Tahoe Regional Planning Agency

 9
                                          UNITED STATES DISTRICT COURT
10
                                        EASTERN DISTRICT OF CALIFORNIA
11

12
     TAHOE REGIONAL PLANNING AGENCY, )                              Case No. 2:20-cv-00945-TLN-KJN
                                     )
13
               Plaintiff,            )
                                     )
14                                                                  SECOND STIPULATION AND ORDER
               vs.                   )
                                     )                              TO MODIFY SCHEDULING ORDER
15
     MOUNTAIN ADDICTION LLC, JUSTIN  )
     SHEAF,                          )
16
                                     )
               Defendants.           )                              Judge: Honorable Troy L. Nunley
17
                                     )
                                     )
18
                                     )
19

20              Pursuant to Local Rule 143 the parties stipulate and ask the Court to Order that the order

21   entered on July 13, 2021 (Dkt. No. 30)1 be modified by extending the discovery and dispositive

22

23
     1
         “Dkt. No.” refers to the docket number entry for the Court’s electronic filing system.
24


     SECOND STIPULATION AND ORDER TO MODIFY SCHEDULING ORDER                                             1
            Case 2:20-cv-00945-TLN-KJN Document 32 Filed 08/17/21 Page 2 of 3


 1   motions deadlines by an additional 120 days, to December 17, 2021, and June 20, 2022,

 2   respectively.

 3          “The district court is given broad discretion in supervising the pretrial phase of

 4   litigation.” Johnson v. Mammoth Recreations, Inc. (9th Cir. 1992) 975 F.2d 604, 607 (citation

 5   and internal quotation marks omitted). Rule 16(b) provides that “[a] schedule may be modified

 6   only for good cause and with the judge’s consent.” Fed. R. Civ. P. 16(b)(4). “The schedule may

 7   be modified ‘if it cannot reasonably be met despite the diligence of the party seeking the

 8   extension.’” Zivkovic v. Southern California Edison Co. (9th Cir. 2002) 302 F.3d 1080, 1087

 9   (quoting Johnson, 975 F.2d at 607).

10          Good cause exists for this extension. The parties have required some additional time to

11   respond to discovery, and there has been cooperation in this regard.

12          For these reasons, the parties ask the Court to extend the discovery deadline to December

13   17, 2021, and the dispositive motion deadline to June 20, 2022.

14

15          DATED: August 16, 2021.               Respectfully submitted,
                                                  TAHOE REGIONAL PLANNING AGENCY
16
                                                  By: /s/ John L. Marshall
17
                                                  Attorney for Plaintiff,
18                                                Tahoe Regional Planning Agency
                                                  jmarshall@trpa.gov
19
            DATED: August 16, 2021.               Respectfully submitted,
20                                                LAW OFFICE OF MARSHA A. BURCH

21                                                By: /s/ Marsha A. Burch

22                                                Attorney for Plaintiff,
                                                  Tahoe Regional Planning Agency
23                                                mburchlaw@gmail.com

24


     SECOND STIPULATION AND ORDER TO MODIFY SCHEDULING ORDER                                          2
           Case 2:20-cv-00945-TLN-KJN Document 32 Filed 08/17/21 Page 3 of 3


 1         DATED: August 16, 2021.               Respectfully submitted,
                                                 PORTER SIMON,
 2                                               PROFESSIONAL CORPORATION

 3                                               By: /s/ Lou Basile

 4                                               Attorney for Defendants,
                                                 Mountain Addiction, LLC and
 5                                               Justin Sheaf
                                                 basile@portersimon.com
 6

 7
           IT IS SO ORDERED. The discovery deadline is extended to December 17, 2021, and
 8
     the dispositive motion deadline is extended to June 20, 2022.
 9
     Dated: August 17, 2021
10

11
                                                         Troy L. Nunley
12
                                                         United States District Judge
13

14

15

16

17

18

19

20

21

22

23

24


     SECOND STIPULATION AND ORDER TO MODIFY SCHEDULING ORDER                                3
